Citation Nr: 1648187	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-42 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a recurrent skin disorder, to include tinea cruris and tinea pedis.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.  

4.  Entitlement to an increased rating for fibromyalgia, rated initially as noncompensable (as myositis) from June 17, 2013, and as 40 percent disabling from May 20, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992, including service in Southwest Asia.  His decorations include a Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2013, September 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The August 2013 rating decision granted service connection for PTSD, assigning a 30 percent rating effective June 17, 2013, and for myositis, assigning a noncompensable (zero percent) rating effective June 17, 2013; the September 2013 rating decision denied service connection for ED; and the August 2014 rating decision denied service connection for tinea, claimed as foot fungus and body rash due to Gulf War environmental hazards.  Jurisdiction of the claims folder was subsequently transferred to Florida.

In September 2015, the RO changed the rating for myositis to a rating for fibromyalgia and increased it to 40 percent effective July 16, 2014.  In an April 2016 rating decision, the RO increased the initial rating for PTSD to 50 percent.  In a May 2016 rating decision, the RO granted an earlier effective date of May 20, 2014 for the award of the 40 percent disability rating for fibromyalgia.  These decisions constitute partial grants of the benefits sought on appeal.  The issues therefore remain on appeal and are for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned on the issues of an increased rating for PTSD, and a transcript of that hearing is of record.

The Board remanded the issues for further development in September 2015.  With regard to the increased rating for PTSD, the AOJ was instructed to obtain a medical opinion on the severity of the Veteran's PTSD.  The Veteran was provided with VA PTSD examinations in December 2015 and August 2016, and the examination reports are associated with the claims file.  With regard to the increased rating for fibromyalgia, the AOJ was instructed to issue a Statement of the Case (SOC).  An SOC was subsequently issue in May 2016.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives with regard to the increased ratings for PTSD and fibromyalgia and will proceed with review on those issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the June 2016 Notice of Disagreement, the Veteran argued that his effective date for fibromyalgia should go back to the original diagnosis in 2003.  To the extent to which the Veteran seeks an earlier grant of the 40 percent rating, that is part of the claim for an increased staged rating which is currently on appeal.  However, to the extent to which the Veteran seeks an earlier effective date for the grant of service connection for myositis/fibromyalgia, this issue of entitlement to an earlier effective date for fibromyalgia has been raised by the record in a June 2016 notice of disagreement and a July 2016 substantive appeal to the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that the RO granted myositis in an August 2013 rating decision and assigned an effective date of June 17, 2013.  The Veteran did not appeal the effective date within one year of that rating decision.  Although cognizant of the United States Court of Appeals for Veterans Claims (Court)'s holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, the Board does not have jurisdiction to address this claim. In this regard, the Court in Rudd held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300. Therefore, despite the holding in Rudd, this issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a recurrent skin disorder and ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's PTSD is productive of a disability picture that more nearly approximates that of occupational and a social impairment with reduced reliability and productivity, and does not more nearly approximate that of occupational and social impairment with deficiencies in most areas.

2.  For the period of appeal from June 17, 2013 to May 20, 2014, the Veteran's fibromyalgia was manifested by joint pain and stiffness, which was constant or nearly constant.

3.  For the period of appeal from May 20, 2014, the Veteran's fibromyalgia symptomatology is adequately contemplated by the rating schedule criteria.




CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  For the period of appeal from June 17, 2013, to May 20, 2014, the criteria for the assignment of a disability rating of 40 percent for fibromyalgia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5025 (2015).

3.  For the period of appeal from May 20, 2014, the criteria for the assignment of a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5025 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2013, prior to the adjudication of the claims for service connection for PTSD and fibromyalgia.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The Veteran's claims for higher initial ratings for the service-connected PTSD and fibromyalgia are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims for increased ratings for PTSD and fibromyalgia.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these issue on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims for higher initial ratings for PTSD and fibromyalgia, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) and VA medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in August 2013, July and November 2014, August and December 2015, and August 2016 to obtain medical evidence regarding the nature and severity of the PTSD and fibromyalgia.  The Board finds the VA examinations adequate for adjudication purposes.  The examination was performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of the impairments, including occupational and social impairments caused by PTSD.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims for higher initial ratings for PTSD and fibromyalgia.

II.  Increased Rating Claims - General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  PTSD

The Veteran contends that his PTSD is worse than it is currently rated and includes symptoms of chest pains or discomfort, breathing problems, heart palpitations, balance or equilibrium issues, and passing out during more severe attacks.  See the August 2013 statement.
Law and Regulations

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in April 2015.  Therefore, the new version of the Schedule for Rating Disabilities is for application.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Analysis

After careful review, the Board finds that for the entire period of appeal, the PTSD does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 50 percent under Diagnostic Code 9411.

VA treatment records indicate that in a January 2013 initial assessment by a social worker, the Veteran was assessed as having a GAF score of 56.  He was seen for three individual treatment sessions in February 2013 and was referred to anger management classes.  In a March 2013 individual session, the social worker noted that no individual session was scheduled for the future, and that the Veteran was instructed to call after attending the anger group if he wanted to resume individual therapy.  In June 2013, the Veteran reported that he had "lately been having nightmares."  

In a March 2014 VA hearing before a decision review officer (DRO), the Veteran testified that he participated in weekly group therapy sessions at VA and took prescription medication to treat anxiety.  He stated that he experienced panic attacks nearly every day, had friends but felt anxious around people, and had passed out.  The Veteran asserted that when he went to a restaurant or a place he was not familiar with, he looked around for the exits and for objects he could use to hurt others if necessary.  He indicated that he had mood swings and that he had to fight to stay "even keel" instead of "breaking someone's freaking jaw."  

The Veteran had a VA PTSD examination in August 2013.  He reported that he was living alone in transitional housing and had been married once before.  He had a girlfriend of one year.  He also reported that he had limited friendships, kept away from people much of the time, used to carry a gun but no longer did due to his temper, and had a good relationship with his children.  The examiner noted that the Veteran was well-groomed, had good eye contact, appropriate attitude, euthymic affect, spontaneous speech, and no suicidality or homicidality.  The examiner diagnosed PTSD and depressive disorder, indicating that the PTSD symptoms were anxiety, irritability, poor sleep, reexperiencing, avoidance, and reactivity.  Depressive disorder caused low mood.  The Veteran's GAF score was 60, and the examiner opined that the symptoms caused occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication.  He was capable of managing his financial affairs.

Also in August 2013, the Veteran noted that he had transportation problems and had not attended anger management group.  In September 2013, the Veteran was seen in an individual therapy session for the first time since March.  He was worried about panic and anxiety, and thought he had heart issues.  He was prescribed Prazosin.  

In February 2014, the Veteran reported having increased panic attacks.  He was prescribed Depakote and continued on Prazosin, and was advised to attend a PTSD group.  The Veteran attended a PTSD group in March 2014, but in a May 2014 individual treatment session he noted that the he felt like the group was not for him.  He also reported in May 2014 that he would be starting classes, working toward an associate's degree in computer science.  

In November 2014, the Veteran was afforded another VA PTSD examination.  He reported symptoms of anger, "adjustment," "large groups," nightmares, and sleep impairment.  He stated that he was prescribed divalproex but was not in counseling.  He also stated that he was living with his girlfriend, had a good relationship with her two daughters, and had no contact with his daughter from a previous marriage.  He also noted that he was working 20 hours per week collecting data for a state homeless management information system, that he did household chores, and his hobbies included playing basketball, surfing, and videogames.  The examiner indicated that the Veteran's diagnoses included bipolar disorder, mild, current, with mixed feature, most recent episode hypomanic, which was of childhood origin and unrelated to the PTSD; other specified personality disorder with Cluster B features; and PTSD.  The examiner opined that it was possible to differentiate what symptoms were attributable to each diagnosis.  Bipolar symptoms included distinct periods of abnormally and persistently elevated, expansive, and irritable mood and increased activity, with grandiosity, decreased need for sleep, talkative, racing thoughts, distractible, fatigue, loss of energy, insomnia, and difficulty concentrating.  Symptoms attributable to the other specified personality disorder included a pervasive pattern of disregard for and violation of the rights of others, instability of interpersonal relationships, self-image, affects, impulsivity, excessive emotionality and attention-seeking, grandiosity, need for admiration, and lack of empathy.  Symptoms related to PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  The examiner noted that the Veteran's appearance and behavior were appropriate, mood was primarily euthymic with underlying irritability, affect was congruent with his mood, and there was no suicidal or homicidal ideations.  The examiner reported that the Veteran had tendency to talk around questions and not give definitive answers even when pressed, as if he was trying to hide information, and that the Veteran was not a reliable reporter.  The Veteran was found to be competent to handle his financial affairs.  The examiner opined that the PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner specified that the Veteran's bipolar disorder and other specified personality disorder were the major contributors to the occupational and social impairment, and that the PTSD symptoms had a minor effect on occupational and social functioning.

The Veteran testified in an August 2015 Board hearing that he was taking fifteen different medications due to his PTSD.  He asserted that he got only 2-3 hours of sleep per night because his "brain won't shut off" and he chokes his girlfriend in his sleep.  He stated that he had nightmares, yelled and screamed in his sleep 2-3 times per week, lived in total darkness with the windows always closed, and was concerned about security in his house 24 hours a day.  The Veteran reported that he used to think that he was having heart attacks, but that VA explained to him in 2006 that he was having panic attacks.  He stated that he gets so anxious that he blacks out.  He denied thinking about harming himself, and that the challenge for him was the thought of what he could do to others, but that he had learned coping skills.  The Veteran asserted that he had gotten into a fist fight with his brother in the past year.

In August 2015, the Veteran reported in a VA medication management appointment that he still had nightmares but they were less intense on Prazosin.  He was still in transitional housing and reported that he had to quit school because of his PTSD.  In September 2015, it was noted that the Veteran would be separating from the transitional housing program in November, and that he planned to relocate to Florida for his job.  

In December 2015, the Veteran had a third VA PTSD examination.  The Veteran reported that there had been no change in his relationship status and that he was living with his girlfriend and they were planning to marry.  He also reported that he had moved to Florida for a full-time job, was on good terms with his children and family, and planned to save money and buy a house.  He noted that he was taking medication and his major complaint was nightmares.  He had a CPAP for sleep apnea, but did not like to use it.  He also had a recent incident of road rage in which he pulled another driver out of a car.  The examiner noted that the PTSD symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and impaired impulse control.  The Veteran was dressed for the season, his speech was a normal rate and pitch, mood was euthymic, and affect was congruent.  The examiner opined that the PTSD caused occupational and social impairment with reduced reliability and productivity, and that the Veteran was capable of managing his financial affairs.

The Veteran had a mental health consultation at the Orlando VAMC to establish care in March 2016.  He reported that his primary PTSD symptoms were his quick emotional shifts and anger.  He stated that he had very little patience with others and often acted without realizing what he was doing.  He also reported that he had daily panic attacks with a tendency to pass out as a result, and impaired sleep.  

In August 2016, the Veteran underwent his most recent VA PTSD examination.  He reported that he was living with his fiancée, his brother, and his step-daughters.  He also reported that he had been let go at his job three months prior because his "personality."  The examiner noted that the Veteran was well-groomed, oriented, had good eye contact, and normal speech.  He denied suicidal and homicidal ideations.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood, and opined that the PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran was found to be capable of managing his financial affairs.  The examiner opined that the frequency, severity, and intensity of the Veteran's symptoms have fluctuated with use of medications and other modalities of treatment rendered, but that the overall severity of the condition remained essentially the same as the previous examination.  The Veteran maintained meaningful relationships, engaged in routine activities of daily living, had good self-care and conversation, and enjoyed activities including reading and playing videogames.

Thus, for the entire period of appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD does not more nearly approximate occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating under Diagnostic Code 9411.

The Board finds that the weight of the evidence shows that for the entire period of appeal, the Veteran's PTSD manifested by symptoms including anxiety, impaired sleep, nightmares, panic attacks, irritability, and impaired impulse control.  He was assigned GAF scores of 56 and 60, which is indicative of moderate symptoms.  See DSM-IV.  The evidence of record also shows that in the four VA PTSD examinations, the examiners assessed the Veteran as having symptoms that, at worst, caused occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating).  The examiners consistently noted the Veteran had good hygiene, good eye contact, was able to complete activities of daily living, was capable of managing his financial affairs, and had normal thought processes and communication.  In addition, the Veteran maintained relationships with his family, and enjoyed hobbies including videogames, reading, and interacting with his children.  Such impairment warrants a 50 percent rating.

Thus, the Board also finds that for this period of the appeal, the evidence preponderates against the assignment of a 70 percent rating for the Veteran's PTSD.  The evidence establishes that the PTSD symptoms did not more nearly approximate occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating under Diagnostic Code 9411.  The Veteran was not found to have suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

Although the Veteran indicated that he quit school and was let go from him job in 2016, these subjective reports are not indicative of symptoms that are of such frequency and severity to result in occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Rather, the Veteran specifically indicated in a July 2016 statement that he did not wish to file a claim for a total disability rating by reason of individual unemployability (TDIU) because he had hope of finding gainful employment.  The Board also finds it significant that the August 2016 VA examiner found that the Veteran's symptoms remained "essentially the same" as they were in the December 2015 examination.  Furthermore, considering the totality of the symptoms the Veteran does have (quitting school and being let go from one job), the record does not reflect that these symptoms are of a frequency and severity akin to occupational and social impairment with deficiencies in most areas.  As discussed above, he has been consistently noted to be capable of daily activities, personal hygiene, handling his financial affairs, and maintaining interpersonal relationships including getting married.  His thinking and communication have not been noted to be impaired.  

Accordingly, the Board does not find that the Veteran's symptoms were of such frequency, severity, and duration that they resulted in occupational and social impairment with deficiencies in most areas to warrant a higher 70 percent evaluation at any point during the period of appeal.

IV.  Fibromyalgia 

The Veteran contends that his fibromyalgia is worse than it is currently rated and includes symptoms of pain in his feet, legs, hips, hands, shoulders, back, and neck.  He asserts there are times when he cannot get up after bending over to put on his shoes, and that when exercising he does not feel like he has a full stride.  See the July 2014 supplemental claim for compensation; August 2014 statement.

The Board notes preliminarily that the Veteran was initially rated for this disability as myositis, under Diagnostic Codes 5023-5003.  The hyphenated diagnostic code indicates that myositis ossificans (Diagnostic Code 5023) was rated under the criteria for degenerative arthritis (Diagnostic Code 5003).  The disability was then changed to fibromyalgia under Diagnostic Code 5025, effective May 20, 2014.  

Law and Regulations - Myositis

Diagnostic Code 5023, for myositis ossifications, provides that myositis ossifications will be rated based on limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis, rated under Diagnostic Code 5003, established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  

Law and Regulations - Fibromyalgia

Fibromyalgia is rated under Diagnostic Code 5025.  Fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that is constant, or nearly so, and refractory to therapy warrants a 40 percent evaluation.  A 40 percent disability rating is the maximum rating assigned for fibromyalgia.  

"Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025. 

Analysis

After careful review, the Board finds that for the period of appeal prior to May 20, 2014, the fibromyalgia symptoms warranted a 40 percent rating under Diagnostic Code 5025.  For the period of appeal from May 20, 2014, a rating in excess of 40 percent is not warranted.

VA treatment records indicate that in January 2013, the Veteran reported having joint pain for 20 years, which affected "basically all" of his joints.  He noted that he preferred not to take medications, so he lived with the pain.

In an August 2013 VA fibromyalgia examination, the Veteran reported having chronic multiple joint and back stiffness and aches since his Gulf War service.  The examiner noted that the Veteran did not have a diagnosis of fibromyalgia, nor did he take any medication for fibromyalgia symptoms.  The Veteran's symptoms included stiffness and paresthesias, which were constant or nearly constant.  There was no trigger point tenderness.  He had full range of motion of both shoulders, elbows, knees, ankles, and the thoracolumbar spine, with no pain on movement.  He also had no tenderness at the suboccipital muscle, trapezius muscle, or supraspinatus muscle medial  fat pad of the knee.  He did not have mild tenderness in the paraspinal area.  X-rays of the lumbar spine showed mild intervertebral disc height loss at L5-S1.  The examiner opined that the Veteran's symptoms did not meet the criteria for fibromyalgia.  

In April 2014, the Veteran reported having back pain, joint pain, and joint stiffness.  In May 2014, the Veteran had a VA rheumatology consultation.  He asserted that he had pain in his hips, hands, shoulders, and morning stiffness.  Musculoskeletal examination showed no arthritis in his metacarpophalangeal joints (MCPs), distal interphalangeales (DIPs), or proximal interphalangeales (PIPs).  Grip strength was well-reserved, there was no tenosynovitis of the writs, elbows had minimal flexion contracture (maybe one degree from normal), shoulders had near full range of motion, knees had mild osteoarthritic changes, hips had full range of motion without crepitance, and ankles showed no evidence of synovitis or edema.  The rheumatologist indicated that he suspected the Veteran had fibromyalgia, but that it was a diagnosis of exclusion and there was no specific method of verification.  The doctor noted that a medication the Veteran was already taking, divalproex, should have some salutary effect on the fibromyalgia.

Cervical spine (neck) x-rays taken in August 2014 showed chronic osteoarthritis with neck fibrositis.  

In April 2015, the Veteran had another VA rheumatology consultation.  He reported having pain all over.  X-rays were taken of the pelvis, hips, hands, and feet, all of which showed mild degenerative changes

In a May 2015 hearing before a decision review officer (DRO), the Veteran testified that VA x-rays taken in April and August 2013; July, August, and December 2014; and April 2015 document that the Veteran had deterioration in his shoulder, neck, arms, hands, back, foot, pelvis, and hip.  He asserted that he was taking a muscle relaxer and antipsychotic to help with symptoms of the myositis/fibromyalgia.  He stated that he had been complaining about joint, muscle, and bone pain to VA for years, but that his pain had been attributed incorrectly to obesity or the need for physical therapy.  The Veteran stated that he had to call in sick to work approximately six time per month because his pain would be so bad he could not stand up straight.  He indicated that he had been living with the pain for 20 years.

The Veteran had another VA fibromyalgia examination in August 2015.  His symptoms included widespread musculoskeletal pain, stiffness, and fatigue, which were constant or nearly constant.  He also had tender trigger points.  The Veteran did not require continuous medication to control fibromyalgia symptoms, and the symptoms were not refractory to therapy.  

In January and March 2016, the Veteran denied having muscle pain, joint pain, or swelling.  

The Board finds that the Veteran's lay statements are probative with regard to establishing the severity of his symptoms for the period of appeal prior to May 20, 2014.  He is competent to describe his observable symptom of having pain in his muscles and joints.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by the medical evidence of record, which indicates that the Veteran's symptoms have consistently included stiffness and pain, which were constant or nearly constant.  Specifically, the August 2013 VA examiner noted that the Veteran's symptoms included stiffness and paresthesias that were constant or nearly constant, and the August 2015 VA examiner indicated that the Veteran had pain, stiffness, and fatigue that were constant or nearly constant.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim for this period of appeal.  Specifically, the Board could seek further medical opinion in an attempt to reconcile the August 2013 VA examiner's opinion that that the Veteran did not meet the criteria for a diagnosis of fibromyalgia with the subsequent records showing such a diagnosis.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, in resolving all reasonable doubt in the Veteran's favor, the Board concludes that a disability rating of 40 percent for the Veteran's fibromyalgia is warranted under Diagnostic Code 5025 for the period of appeal prior to May 20, 2014.  

The Board notes that a 40 percent rating under Diagnostic Code 5025 is a higher rating than could be provided under Diagnostic Codes 5023-5003, as the Veteran has never been shown to have a limited range of motion to warrant a rating in excess of 40 percent.  In addition, the Veteran may not be assigned separate ratings under both Diagnostic Code 5023 (myositis ossificans) and Diagnostic Code 5025 (fibromyalgia).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Were the Board to grant separate ratings under both Diagnostic Code 5023 and 5025, the Veteran would receive compensation under two different codes for the same manifestations of joint pain and stiffness, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  

For the period of appeal from May 20, 2014, the Veteran is already in receipt of the maximum schedular rating for fibromyalgia.  As such, a rating in excess of 40 percent is not warranted.

V.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the PTSD or the fibromyalgia that would render the schedular criteria inadequate.  The Veteran's PTSD symptoms (including anxiety, impaired sleep, nightmares, panic attacks, irritability, and impaired impulse control) and fibromyalgia symptoms (including joint pain, stiffness, and muscle pain), are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected PTSD or fibromyalgia that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's PTSD and fibromyalgia are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating in excess of 50 percent for PTSD is denied.

For the period of appeal prior to May 20, 2014, an increased rating of 40 percent for fibromyalgia (previously rated as myositis) under Diagnostic Code 5025 is granted.

For the period of appeal from May 20, 2014, a rating in excess of 40 percent for fibromyalgia is denied.


REMAND

Unfortunately, another remand is required on the issues of service connection for a recurrent skin disorder and ED.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In September 2015, the Board remanded the claims for VA medical examinations and opinions.  Examinations were subsequently provided in December 2015; however, the Board finds that there was not substantial compliance with the remand directives and therefore remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

With regard to the skin disorder claim, the examiner was directed to address the Veteran's subjective history of an in-service fungal infection, including exacerbation of any such disorder in service in Southwest Asia.  In the December 2015 VA examination, the examiner noted the Veteran's contentions about the in-service skin condition, but did not discuss the contentions before rendering his opinion.  He only noted that the Veteran's STRs were silent for fungal infection and that there was no post-service evaluation for tinea until 2012.  

With regard to the claim for ED, the examiner was instructed to address the relationship, if any, between the Veteran's ED and any medication prescribed for treatment of PTSD.  In the December 2015 VA examination, the examiner noted only that the Veteran's ED was less likely as not proximately due to tor the result of any service-connected condition, stating that the Veteran was morbidly obese, an adult lifetime cigarette smoker, and had a history of substance abuse in the past, which were more likely the cause of ED.  The examiner did not discuss the contention about ED being related to or caused by PTSD medication.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the December VA skin examination, if available.  If the examiner is no longer available, a suitable replacement should be found.  

The Veteran need not be schedule for an in-person examination unless such examination is deemed necessary by the examiner.  The claims folder, including a copy of this remand, must be reviewed by the examiner, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current recurrent skin disorder, to include tinea cruris and tinea pedis, is related to incident, injury, or event in active service.

The examiner should specifically consider and discuss the Veteran's subjective history of an in-service fungal infection and/or rash, and the contention that his symptoms were exacerbated during service in Southwest Asia.

A thorough rationale should be provided for all opinions expressed.

2.  Forward the claims file to the examiner who conducted the December VA ED examination, if available.  If the examiner is no longer available, a suitable replacement should be found.  

The Veteran need not be schedule for an in-person examination unless such examination is deemed necessary by the examiner.  The claims folder, including a copy of this remand, must be reviewed by the examiner, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that any current ED diagnosis is causally related to and/or increased in severity by any service-connected disability, to include medication taken to treat PTSD.  

The examiner should specifically consider and discuss a VA treatment record submitted by the Veteran in June 2016 in which it is noted that "his ED is likely exacerbated and maintained by his PTSD" and that "Prazosin is less likely to cause sexual side effects than other medications, but can still contribute to sexual difficulties."

A thorough rationale should be provided for all opinions expressed.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


